Citation Nr: 0400323	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
tonsillectomy residuals.  

2.  Entitlement to a compensable disability rating for a scar 
of the upper lip.  

3.  Entitlement to a compensable disability rating for a 
pterygium of the right eye.  

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the second right metacarpal.  

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities, under 
38 C.F.R. § 3.324 (2003).  

6.  Entitlement to dental treatment.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1954 
to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law requires VA to notify the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and new § 
3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  The Court 
held that the Board's failure to enforce compliance with 
those requirements is remandable error.  Quartuccio, 16 Vet. 
App. 183, 187 (2002); see also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The RO has not yet notified the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has not informed the veteran of the evidence that VA will 
seek to provide and what evidence the veteran must provide.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The RO must also 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs. 

2.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If appropriate, the appellant 
and his representative should be provided 
a SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


